 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAVINESH SINGH,                                   No. 2:19-cv-01550 MCE GGH P
12                       Petitioner,
13           v.                                         ORDER
14    SCOTT FARENHEIM, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 22, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. Petitioner has filed

23   objections to the findings and recommendations. ECF No. 13.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed October 22, 2019, (ECF No. 11) are

 3   ADOPTED in full;

 4         2. The motion to stay (ECF No. 8) is DENIED;

 5         3. The petition for writ of habeas corpus is DISMISSED without prejudice as premature.

 6   2253; and

 7         4. The Clerk of the Court is directed to close this case.

 8         IT IS SO ORDERED.

 9   Dated: February 4, 2020

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
